Citation Nr: 0215374	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-18 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound to the lower right 
medial thigh, Muscle Group XIV.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1971.  He is the recipient of the Purple Heart and the 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Previously, the Board undertook additional development on the 
issue of entitlement to an evaluation in excess of 10 percent 
for PTSD pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)) in an attempt to obtain additional medical 
records and held the remaining issue in abeyance pending that 
development.  As there are apparently no additional medical 
records available, both claims are now ready for appellate 
review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims, including development for 
additional medical records, and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's service-connected PTSD produces mild 
symptoms as evidenced by his ability to work full-time, the 
lack of any medical treatment, the absence of a need for 
continuous psychotropic medication, no hospitalizations due 
to psychiatric symptomatology, and a global assessment of 
functioning (GAF) score reported at 70, reflecting "mild" 
symptoms.  

3.  The veteran's right thigh disability is currently 
manifested by subjective complaints of pain and weakness.  
Current objective findings include loss of underlying muscle 
tissue.  There is no objective clinical evidence of 
peripheral nerve involvement, or damage to the tendons, 
bones, or joints.  Moderate muscle damage to Muscle Group XIV 
is shown, but no more.

4.  The veteran is shown to have tender and painful scarring 
to the right thigh, slightly over 20 sq. cm. in size. 

5.  The pre-amendment scar regulations are more favorable to 
the veteran and will be applied as applicable.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Codes (DCs) 9411, 9440 (2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shrapnel wound to the lower right median thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, 
4.124a, Plate I, DCs 5003, 5010, 5256, 5257, 5258, 5260, 
5261, 5314, 8521 (2001).

3.  The criteria for a 10 percent disability rating for 
residual scarring of the right thigh have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, DCs 7801, 7803, 7804, 
7805 (2001) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his PTSD and right thigh shell 
fragment wound are worse than currently evaluated.  He 
asserts that the ratings do not adequately consider his 
mental condition or the traumatic injury to his underlying 
muscle group.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
PTSD

As an initial matter, the Board notes that the applicable 
rating criteria for mental disorders, 38 C.F.R. § 4.125 et 
seq., were amended effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (Oct. 8, 1996).  Because the veteran filed his 
claim in April 2000, only the amended psychiatric regulations 
will be considered. 

The RO rated the veteran's PTSD under DC 9411.  Under the 
current regulations, a 10 percent evaluation may be assigned 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or with symptoms controlled by continuous 
medication.  A 30 percent evaluation will be assigned for 
PTSD with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2001).

Historically, the veteran filed a claim for PTSD in April 
2000, which was granted by rating decision dated in May 2000 
and a 10 percent disability rating was assigned.  By virtue 
of his disagreement with the original rating awarded for 
PTSD, in assigning "an initial rating for a disability 
following an initial award of service connection for that 
disability," VA must consider all of the evidence of record 
from the time of the veteran's application for service 
connection and determine whether there is any basis for a 
"staged" rating at any pertinent time, to include whether a 
current increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the statement and supplemental 
statements of the case indicate that all pertinent evidence 
has been considered, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In a May 2000 VA PTSD examination, the veteran related that 
he was wounded three times in Vietnam and received three 
Purple Hearts (parenthetically, the Board notes multiple 
military citations but only one verified Purple Heart).  He 
reported "mental problems" in the 1970s but had not 
received psychiatric treatment.  He worked as a truck driver 
and experienced significant medical problems due to back pain 
and was concerned that he would not be able to work.  
Relevant mental status examination revealed that he was 
alert, oriented, and cooperative but with a resistance to 
share past experiences.  He complained of chronic anxiety and 
depression but showed no evidence of suicidal or homicidal 
ideations, or psychotic symptomatology.  The final diagnoses 
included PTSD.  The GAF was reported at 70.

In a July 2000 outpatient orthopedic treatment note, the 
veteran was reported to be alert, oriented, and working as a 
long-distance truck driver.  There were no psychiatric 
complaints reported.  The Board attempted to obtain 
additional psychiatric treatment records but VA medical 
evidence shows multiple canceled appointments and there is 
apparently no further medical evidence to associate with the 
claims file. 

Based on the above evidence, the Board finds that the current 
10 percent rating, but no more, is warranted at this time.  
First, while the veteran related that he preferred to be 
alone and experienced nightmares, flashbacks, etc., the Board 
notes that these symptoms are relevant to establish service 
connection but are less significant for purposes of 
determining the appropriate disability rating.  Further, the 
Board is satisfied that the evidence does not show more than 
mild or transient symptoms as evidenced by the veteran's 
ability to continue working, despite his psychiatric 
complaints.  Of note, it appears that his occupation as a 
long-distance truck driver adapts well to his desire to 
generally be alone.  

Moreover, the Board places significant probative weight on 
the absence of regular psychiatric treatment or therapy.  
Specifically, the veteran noted that he had experienced 
problems in the 1970s but had never otherwise been treated 
for psychiatric complaints and was not under treatment at the 
time of the most recent VA examination.  A recent attempt to 
obtain additional medical evidence showed multiple canceled 
appointments and absolutely no indication that the veteran 
had sought any psychiatric treatment.  In addition, the only 
psychiatric evidence reported a GAF score of 70, the highest 
range reflecting some "mild" symptoms but generally 
functioning pretty well with some meaningful relationships.  
In view of the GAF score and given that the veteran's 
symptoms do not apparently affect his ability to perform his 
occupation full-time and that he is under no psychiatric care 
or on any psychiatric medications, the Board finds that the 
criteria for an increased disability rating for PTSD are not 
met.  

II.  Entitlement to an Evaluation in Excess of 10 Percent for 
the Residuals of a Shell Fragment Wound to the Lower Right 
Medial Thigh, Muscle Group XIV

In rendering a determination on missile injuries, the 
analysis must start with a review of the extent of the 
original traumatic injury, and the course of the disability 
in the ensuing years.  Historically, the veteran sustained a 
fragment wound to the right popliteal space in July 1970.  X-
rays were reportedly within normal limits and the scar was 
well healed.  He underwent fragment removal.  Shift quad 
atrophy on the right was initially noted.  He had full range 
of motion of the knee.  In August 1970, he reported constant 
pain in the knee but the military physician noted that there 
was not enough problem with the scar to warrant the veteran's 
complaints.  An examination in September 1970 showed no 
swelling, no evidence of infection, and improved hamstring 
looseness.  In October 1970, he was noted to have healed 
multiple fragment wounds of the right hamstring and buttocks.  
In an October 1970 psychiatric examination, the veteran noted 
that his leg was completely healed and did not bother him.  
However, in November 1970, he continued to complain of pain 
but the physical examination was negative.  An August 1971 
separation examination showed a normal clinical evaluation of 
the veteran's lower extremities.

In an April 1979 VA examination, the veteran related a 
history of shrapnel wound to the right hip and right thigh 
area.  He was working as a heavy equipment operator.  He 
complained, primarily, of low back pain.  Physical 
examination showed a normal carriage, posture, and gait.  A 
slight depressed scar on the lower medial thigh was noted.  
The musculoskeletal system was normal and there was no change 
in leg muscles or asymmetry.  He was able to bear weight on 
his heels and toes and squatted normally.  An X-ray report 
dated in March 1979 reflected that his right knee and pelvis 
were normal.  In June 1979, service connection was granted 
for, among other things, scar residuals of the right thigh.

Private medical records subsequently associated with the 
claims file reflect no complaints associated with a right 
thigh disability for many years.  Private physical 
examinations dated in 1984, 1986, and 1992, apparently 
undertaken to certify the veteran's ability as a commercial 
driver, show that his knee reflexes and lower extremities 
were normal.  None of the other private medical records are 
otherwise relevant to the veteran's claim for a right thigh 
disability.

In a May 2000 VA scars examination report, the veteran noted 
that he was injured by bullets and shrapnel on several 
occasions, with many of the wounds being superficial and none 
disfiguring.  An oval-shaped, depressed scar in the right 
lower medial thigh was recorded to be 8.5 cm. by 2.5 cm.  The 
scar was noted to be "definitely" tender with rough to 
smooth texture, and was depressed due to moderate underlying 
tissue loss.  The examiner noted that it was pale in color 
and produced mild to moderate disfigurement.  There was no 
evidence of inflammation, edema, or keloid formation.  There 
was limitation of function to the extent that the veteran had 
difficulty sitting for prolonged periods of time as a long 
distance truck driver causing a burning fire and aching.  The 
clinical assessment was multiple scars with a chronically 
uncomfortable right thigh scar.

In a December 2000 VA muscles examination report, the veteran 
related on-going right thigh complaints.  He noted problems 
sitting for long periods of time or during cold mornings.  
The examiner noted an additional functional impairment of 20 
percent.  Medications included Motrin.  The muscles involved 
included the vastus medialis and the sartorius, and there was 
no evidence of bone fractures.  A physical examination 
revealed a deep scar over the right medial thigh.  The 
examiner reported that there were no adhesions, no tendon 
damage, no bone, joint, or nerve damage, and no muscle 
herniation.  Muscle strength was good but loss of muscle 
function was noted.  X-rays showed no foreign bodies present.  
The final diagnosis was shell fragment injury to the 
adductors of the right thigh with loss of function due to 
pain and evidence of muscle damage.  

Parenthetically, the Board has disregarded the last sentence 
of the December 2000 examination as it is apparent that there 
was a transcription error because it discussed an older 
veteran with knee replacements.  However, the remaining 
examination is consistent with the past medical history of 
this veteran and contemporaneous physical findings from other 
sources.  Therefore, the Board finds that, with the exception 
of the last sentence, the December 2000 examination is 
adequate for evaluation purposes.

Muscle Injury Residuals

Pursuant to DC 5314, injury to Muscle Group XIV, for 
extension of the knee, flexion of the hip, and flexion of the 
knee, etc. of the, among other things, sartorius and vastus 
externus, vastus intermedius, and vastus internus group, a 40 
percent evaluation will be assigned with a severe disability.  
A moderately severe disability warrants a 30 percent 
disability, and a moderate disability will be assigned a 10 
percent disability.  Finally, a noncompensable evaluation is 
assigned for slight disablement.  38 C.F.R. § 4.73, DC 5314 
(2001).  

In addition, § 4.55 provides that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injury affects an entirely 
different function.  Moreover, § 4.56 discusses factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot wounds 
or other trauma.  Briefly, slight (noncompensable) muscle 
disability is described as a simple wound of muscle without 
debridement or infection.  History will be reported as 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  There will be no 
cardinal signs or symptoms of muscle disability.  Objective 
findings will include minimal scar, and no evidence of 
fascial defect, atrophy, or impaired tonus.  There will be no 
impairment of function or metallic fragments retained in 
muscle tissue.

Moderate (10 percent) disability of muscles is described as a 
through and through or deep penetrating wounds of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History will include 
evidence of in-service treatment for the wound.  The will be 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to other side.  

Moderately severe (30 percent) muscle disability is described 
at 38 C.F.R. § 4.56 as being from through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History should include hospitalization for a prolonged period 
for treatment of wound.  Severe (40 percent) muscle 
disability is described at 38 C.F.R. § 4.56 as being from 
through and through or deep penetrating wounds due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection or sloughing 
of soft parts, intermuscular binding and scarring.  History 
should include hospitalization for a prolonged period for 
treatment of wound.  

As noted, the veteran is currently rated under DC 5314 for a 
moderate injury to Muscle Group XIV and evaluated at 10 
percent disabling.  The Board concludes that the clinical 
evidence does not warrant a higher rating under this 
diagnostic code.  Specifically, the veteran's in-service 
injury is consistent with no more than a moderate disability.  
As noted above, his shell fragment wounds were not the result 
of through and through injuries nor is there evidence of 
infection, sloughing of soft parts, or intermuscular 
scarring.  While he was hospitalized for a period for time, 
the in-service medical records indicate that the wounds were 
well healed within a month of the initial injury.  This 
evidence suggests that there was no infection, good healing, 
and good functional results.  Therefore, the Board finds that 
the veteran's in-service injury is consistent with no more 
than a moderate disability.  

Further, the post service evidence is consistent for no more 
than a moderate disability.  Of note, the medical records are 
negative for complaints of, treatment for, or diagnosis 
related to the veteran's right thigh shell fragment wound 
residuals for many years after separation.  Moreover, while 
recent VA examinations reflect evidence of muscle damage, the 
Board finds that it is consistent with a moderate disability, 
but no more.  Specifically, the most recent VA scar examiner 
characterized the veteran's right thigh scar as depressed due 
to "moderate" underlying tissue loss.  Next, the VA muscle 
examiner noted that the veteran's symptoms did not interfere 
with him driving a truck.  In addition, there was no evidence 
of muscle herniation and muscle strength was noted to be 
good.  Given the in-service history of a well healed wound, 
and current findings of no muscle herniation, good muscle 
strength, and "moderate" tissue loss, the Board finds that 
the residuals of the veteran's muscle injury warrants no more 
than a 10 percent evaluation at this time.

Limitation of Motion

The Board will also consider whether the veteran is entitled 
to a separate compensable evaluation for limitation of motion 
under DCs 5003, 5010, 5256, 5257, 5258, 5260, and 5261 based 
upon arthritis, ankylosis of the knee, knee impairment, 
cartilage impairment, and limitation of motion of the leg.  

Pursuant to DC 5010, arthritis due to trauma substantiated by 
X-ray findings is rated as degenerative arthritis under DC 
5003.  Under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2001).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC, a rating of 10 
percent is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees.  The motion of the 
knee is considered full where extension is to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2001).

The Board notes that the recent clinical findings do not 
disclose that the veteran has ankylosis of the right knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
On the recent VA examination, there was no evidence of bone 
joint damage and the examiner noted that the muscle could 
move the joint but with some deficiency in the muscle.  
Further, the veteran has not complained of knee joint 
involvement; therefore, the Board can find no basis under DC 
5256 to grant a higher evaluation for limitation of motion.

Further, the evidence does not indicate that veteran 
currently experiences an impairment of his right knee under 
DC 5257.  The most recent medical records do not reveal 
objective clinical evidence of recurrent subluxation or 
lateral instability.  Moreover, there is no evidence of 
synovial thickening or effusion.  Thus, the clinical findings 
do not support a finding of recurrent subluxation or lateral 
instability sufficient to warrant a higher evaluation under 
this code.  In addition, there is no evidence of cartilage 
involvement and a compensable evaluation would not be 
available under DC 5258 or DC 5259.  Finally, there is no 
indication of limitation of motion as evidenced by a finding 
of normal lower extremities in private physical examinations.  
Therefore, there is no basis on which to grant a higher 
evaluation for limitation of flexion of the leg (DC 5260) or 
limitation of extension of the leg (DC 5261).  Finally, 
because there is no evidence of joint impairment, there is no 
basis to assign a separate compensable evaluation for 
arthritis.

Peripheral Nerve Involvement

The Board will also consider whether the veteran has 
experienced peripheral nerve involvement as a result of the 
right thigh shell fragment wounds.  Turning again to the time 
of the initial injury, the Board notes that the veteran 
complained of pain for several months after the initial 
injury but every evaluation was normal.  Therefore, the Board 
finds that this evidence suggests no neurological involvement 
at the time of the initial injury.  Further, post-service 
medical evidence is negative for peripheral nerve 
involvement.  Thus, there is no evidence of peripheral nerve 
involvement and no basis on which to assign a separate 
compensable evaluation under any relevant neurologic 
diagnostic code.  Moreover, as noted in 38 C.F.R. § 4.55, as 
the right thigh disability is appropriately compensated under 
the rating for muscle injury, there is no basis for a 
separate rating for peripheral nerves.

Residual Scarring

Notwithstanding the above, the Board finds that the veteran 
is entitled to a separate compensable evaluation for residual 
scarring of the right thigh.  In evaluating the scar 
residuals, the Board notes that the applicable rating 
criteria for skin disorders, including those for residual 
scarring, 38 C.F.R. § 4.118, was amended effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The timing 
of this change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the pre-amendment regulation, to include 
separately applying the pre-amendment and amended versions to 
determine which version is more favorable.  

If the amended version is more favorable, the Board will 
apply the amended version from the effective date of the 
amendment and the pre-amendment version for any period 
preceding the effective date.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the pre-amendment 
regulations are more favorable to the veteran and a 10 
percent disability rating is warranted.

The Board will consider the veteran's residual scarring under 
DCs 7801 (as amended), 7803, 7804, and 7805.  Under the pre-
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that are tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that are poorly 
nourished with repeated ulceration.  All other scars were 
rated based on the limitation of the part affected.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 sq. cm.  If the area involved exceeds 
465 sq. cm., a 30 percent evaluation will be assigned.  
Finally, a 40 percent disability will be warranted if the 
area exceeds 929 sq. cm.

Giving the veteran the benefit of the doubt, the Board finds, 
based on the evidence of record, that a separate compensable 
evaluation for residual scarring of the right thigh is 
warranted under the pre-amendment regulations.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Specifically, the most 
recent VA examination reflected that the veteran's right 
thigh scar was "definitely tender," thus warranting a 10 
percent evaluation under the pre-amendment DC 7804.  
Parenthetically, the Board notes that pre-Esteban the 
scarring was considered part of the award of a compensable 
rating for muscle damage pursuant to 38 C.F.R. §§ 4.55, 4.56.  
Post-Esteban, however, there is a basis for the award of the 
separate compensable rating which is assigned here.  

However, a higher than 10 percent evaluation is not warranted 
under the pre-amendment regulations.  Specifically, the 
evidence does not show that the scar is poorly nourished, 
subject to repeated ulceration, or has any effect on 
limitation of motion of the knee or leg beyond that already 
contemplated for muscle injury residuals.  Moreover, a higher 
rating is not warranted under the amended regulations as the 
total area involved is approximately 21 sq. cm., which is not 
entitled to a compensable rating under the new regulations.  
Accordingly, a 10 percent evaluation, but no more, is 
warranted under the pre-amendment regulations.  

Because the Board has considered regulations which were not 
considered by the RO, the Board is required to determine 
whether the claimant would be prejudiced.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, given the 
favorable outcome on the issue of a separate compensable 
evaluation for residual scarring, the Board finds that there 
is no prejudice to the veteran in considering the issue under 
the recently amended regulations. 

Further, with respect to the right thigh disability, the 
Board observes that the veteran has complained of, and 
examination has disclosed, pain primarily in the area of the 
right knee.  As directed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board has considered functional loss due to pain, 
under 38 C.F.R. § 4.40 (2001), and weakness, fatigability or 
incoordination of the right knee and thigh, pursuant to 38 
C.F.R. § 4.45 (2001).  However, in light of the evidence 
showing "moderate" tissue loss, full range of motion, as 
well as normal muscle strength and a normal gait, and the 
consideration of additional diagnostic codes addressing the 
issues of weakness, fatigability, and incoordination of the 
right thigh, the Board finds that the right thigh disability 
does not demonstrate such pain, weakness, fatigability or 
incoordination as would warrant a higher independent 
evaluation under the criteria of 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, while the record clearly establishes that the 
veteran has experienced episodes of pain, aching, and the 
like, the Board concludes that his service-connected right 
thigh disability is appropriately compensated by the separate 
assignment disability evaluation for residuals scarring, in 
addition to the already 10 percent evaluation for muscle 
damage.  

The Board also recognizes VA's duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v.  Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
that requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran 
described in detail above, and finds the veteran's service-
connected right thigh disability warrants no more than the 
currently-assigned evaluations for residual scarring and for 
muscle damage.

With respect to both claims, the Board has considered the 
veteran's written statements that his disabilities are worse 
than currently evaluated.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of increased 
disabilities.  Further, he is not competent to make a medical 
connection between his symptoms and his service-connected 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  See 
38 U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including an attempt by the Board to obtain the 
most recent medical evidence.  VA's duty to notify the 
veteran and his representative also includes the duty to tell 
the veteran what evidence, if any, he is responsible for 
submitting to substantiate his claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA informed the veteran 
to report for examinations.  The veteran reported for and 
underwent multiple VA examinations specifically to address 
the issues on appeal.  His presence and cooperation at the 
examinations constituted evidence most likely to substantiate 
his claims.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied.


ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for PTSD is denied.

The claim for entitlement to an evaluation in excess of 10 
percent for the residuals of a shell fragment wound to the 
lower right medial thigh, Muscle Group XIV, currently 
evaluated at 10 percent disabling, is denied.

Entitlement to a 10 percent disability evaluation for 
residual scarring of the right thigh is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

